707 So.2d 945 (1998)
Kenneth GARDNER, Appellant,
v.
STATE of Florida, Appellee.
No. 97-4322.
District Court of Appeal of Florida, Fourth District.
March 18, 1998.
Kenneth Gardner, Clermont, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Barbra Amron Weisberg, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Appellant Kenneth Gardner timely appeals the denial of a motion in which he claimed that his written sentences did not conform to the oral pronouncements. Because his motion was filed more than two years after his sentence became final, if he is to obtain any relief, it must be pursuant to rule 3.800(a), Florida Rules of Criminal Procedure.
We affirm the trial court's decision because the alleged error would not result in an illegal sentence. The Florida Supreme *946 Court has limited rule 3.800(a) relief to sentences that exceed the maximum allowed by law. King v. State, 681 So.2d 1136, 1140 (Fla.1996); Davis v. State, 661 So.2d 1193 (Fla.1995). The written sentences in Gardner's case do not exceed the maximum punishments permitted for his offenses.
AFFIRMED.
DELL, FARMER and KLEIN, JJ., concur.